       Case: 1:18-cv-00634-SO Doc #: 17 Filed: 11/08/18 1 of 3. PageID #: 359


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

 KEVIN KEITH,                                              Case No. 1:18-cv-00634
                Petitioner,
         v.                                                Judge Solomon Oliver, Jr.
 LYLEAL WAINWRIGHT, WARDEN,                                Magistrate Judge James R. Knepp, II
                Respondent.


PETITIONER KEVIN KEITH’S UNOPPOSED MOTION FOR STATUS CONFERENCE

       Petitioner Kevin Keith requests that the Court schedule a status conference for the

purpose of developing a Case Management Plan for the above-captioned case. Counsel for

Petitioner have conferred with counsel for Respondent, and Respondent does not oppose the

motion but requested that Keith indicate that Respondent would be unavailable until mid-next

week. In support of his motion, Keith states as follows:

       1.      Keith filed his petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

on March 19, 2018. (ECF No. 1). On June 7, 2018, this Court transferred the case to the U.S.

Court of Appeals for the Sixth Circuit, finding that Keith was required to move in the appellate

court for authorization to file a second or successive habeas petition pursuant to 28 U.S.C. §

2244(b)(3)(A). (ECF No. 15). On October 26, 2018, a panel of the Sixth Circuit granted Keith’s

application for authorization to file a successive habeas corpus petition because Keith had made

a prima facie showing that “the factual predicates for his Brady claim could not have been

previously discovered through the exercise of due diligence” and that “no reasonable fact finder

would have found him guilty” in light of the new evidence. (ECF No. 16 at 10-12).

       2.      No Case Management Plan has yet been entered in this case. A status conference

would permit the parties and the Court to discuss a timeframe and procedure for a timely and

efficient adjudication of Keith’s petition.
      Case: 1:18-cv-00634-SO Doc #: 17 Filed: 11/08/18 2 of 3. PageID #: 360


       Wherefore, Petitioner Kevin Keith, by and through undersigned counsel, having

conferred with counsel for Respondent and for good cause shown, hereby requests the Court

convene a status conference. Attached for the Court’s convenience is a draft Order granting

Keith’s motion and setting the matter for a conference.



 Dated: November 8, 2018                         Respectfully submitted,

                                                 /s/ James R. Wooley
                                                 James R. Wooley (003850)
                                                 Calland M. Ferraro (0093439)
                                                 JONES DAY
                                                 901 Lakeside Avenue
                                                 Cleveland, Ohio 44114
                                                 (216) 586-7345
                                                 jrwooley@jonesday.com
                                                 cferraro@jonesday.com

                                                 Zachary M. Swisher (0076288)
                                                 Sybert, Rhoad, Lackey Swisher, LLC
                                                 153 South Liberty Street
                                                 Powell, Ohio 43065
                                                 (614) 785-1811
                                                 zach@law153group.com

                                                 Rachel Troutman (0076741)
                                                 Supervising Attorney, Death Penalty Dept.
                                                 Office of the Ohio Public Defender
                                                 250 E. Broad Street, Suite 1400
                                                 Columbus, Ohio 43215
                                                 Rachel.Troutman@OPD.ohio.gov

                                                 James M. Petro (0022096)
                                                 Attorney-at-Law
                                                 6573 Marissa Loop #405
                                                 Naples, FL 34108
                                                 Jimpetro73@gmail.com

                                                 Attorneys for Petitioner Kevin Keith




                                                2
       Case: 1:18-cv-00634-SO Doc #: 17 Filed: 11/08/18 3 of 3. PageID #: 361




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 8, 2018, a copy of the foregoing

Unopposed Motion for Status Conference was filed electronically with the Court. Notice of this

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt. Parties may access this filing through the Court’s system.




                                               /s/ James R. Wooley
                                               Attorney for Petitioner




                                                  3
